Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 11,228,974 B2 to Park et al. (hereinafter as Park).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application merely broaden the scope of the claims 1-20 of the Park Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Park discloses a method comprising (see claim 18, col. 60, line 35):
sending, by a wireless device to a base station distributed unit (DU), a first radio resource control (RRC) message comprising an indication of a power configuration for the wireless device (see claim 18, col. 60, lines 39-41);
receiving, by the wireless device from a base station central unit (CU) via the base station DU, a second RRC message comprising at least one power configuration parameter, wherein the at least one power configuration parameter is based on the indication (see claim 18, col. 60, lines 42-46); and
sending, to the base station DU and based on the at least one power configuration parameter, at least one transport block (see claim 18, col. 60, lines 47-49).

Regarding claim 2, Park discloses the method of claim 1, wherein the power configuration for the wireless device comprises a power preference indication indicating that the wireless device prefers a configuration for power saving (see claim 18, col. 60, lines 50-54).

Regarding claim 3, Park discloses the method of claim 1, wherein the receiving the second RRC message comprises receiving the second RRC message forwarded by the base station DU from the base station CU (see claim 18, col. 60, lines 55-58).

Regarding claim 4, Park discloses the method of claim 1, wherein the at least one power configuration parameter is determined by the base station DU based on the indication of the power configuration for the wireless device (see claim 1, col. 58, lines 34-36, 24-26).

Regarding claim 5, Park discloses the method of claim 1, wherein the first RRC message further comprises at least one of:
random access information,
connection establishment failure information,
bandwidth preference information,
radio link monitoring information (see claim 1, col. 58, lines 21-23, claim 10, col. 59, lines 27-31),
a logged measurement result, or
mobility history information.

Regarding claim 6, Park discloses the method of claim 1, further comprising:
sending, by the wireless device to the base station DU, one or more random access preambles (see claim 1, col. 58, lines 21-23, claim 5, col. 58, 54-58).

Claim 7 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 11,228,974 B2 to Park et al. in view of Dinan (US Publication 2016/0270061 A1).  
Regarding claim 7, Park discloses the method of claim 1.
The claims of Park may not explicitly show “the second RRC message further comprises at least one of:
a multicast-broadcast single frequency network (MBSFN) configuration parameter, 
a beamforming configuration parameter, 
a bandwidth part (BWP) configuration parameter, or 
a frequency configuration parameter.”
However, Dinan, in the same field of endeavor, teaches “the second RRC message further comprises at least one of: a multicast-broadcast single frequency network (MBSFN) configuration parameter (MBSFN subframes configuration parameter may be configured by RRC message, see paragraph 0171).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Park to include “the second RRC message further comprises at least one of: a multicast-broadcast single frequency network (MBSFN) configuration parameter” as taught by Dinan so that it would allow the UE to receive the MBSFN configuration parameter to indicate MBSFN subframes when a PUCCH SCell is deactivated (see paragraph 0171).
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18 of prior U.S. Patent No. 11,228,974 B2.  This is a statutory double patenting rejection.
Regarding claim 8, Park discloses the method of claim 1.
Park also discloses determining, by the wireless device, wireless device information comprising the indication of the power configuration for the wireless device (see claim 18, col. 60, lines 36-38), wherein the first RRC message comprises the wireless device information (see claim 18, col. 60, lines 40-41; note that the claim limitations claimed in the combination of claim 1 and its dependent claim 8 of the instant application are the same as those claimed in claim 1 of the prior US Patent 11,228,974 B2 to Park).



Claims 9-14, 16-22, 24 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 11,228,974 B2 to Park et al. (hereinafter as Park) in view of Fong et al. (WO 2017/138978).  

Regarding claim 9, Park discloses a wireless device comprising: 
send, to a base station distributed unit (DU), a first radio resource control (RRC) message comprising an indication of a power configuration for the wireless device (see claim 18, col. 60, lines 39-41);
receive, from a base station central unit (CU) via the base station DU, a second RRC message comprising at least one power configuration parameter, wherein the at least one power configuration parameter is based on the indication (see claim 18, col. 60, lines 42-46); and
send, to the base station DU and based on the at least one power configuration parameter, at least one transport block (see claim 18, col. 60, lines 47-49).

The claims of Park may not explicitly show “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to” perform the transmit and receive functions of the claim.
However, Fong, in the same field of endeavor, teaches “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to” perform the transmitting and receiving functions (a processor, which executes instructions that are stored on non-transitory computer-readable media, to transmit and receive RRC messages, see page 41, lines 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Park to include “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to” perform the transmitting and receiving functions as taught by Fong so that it would allow a UE to transmit and receive RRC messages to and from an eNB (see page 41, lines 14-25).

Regarding claim 10, Park discloses the wireless device of claim 9, wherein the power configuration for the wireless device comprises a power preference indication indicating that the wireless device prefers a configuration for power saving (see claim 18, col. 60, lines 50-54).

Regarding claim 11, Park discloses the wireless device of claim 9, wherein the instructions, when executed by the one or more processors, cause the wireless device to receive the second RRC message by receiving the second RRC message forwarded by the base station DU from the base station CU (see claim 18, col. 60, lines 55-58).

Regarding claim 12, Park discloses the wireless device of claim 9, wherein the at least one power configuration parameter is determined by the base station DU based on the indication of the power configuration for the wireless device (see claim 1, col. 58, lines 34-36, 24-26).

Regarding claim 13, Park discloses the wireless device of claim 9, wherein the first RRC message further comprises at least one of:
random access information,
connection establishment failure information,
bandwidth preference information,
radio link monitoring information (see claim 1, col. 58, lines 21-23, claim 10, col. 59, lines 27-31),
a logged measurement result, or
mobility history information.

Regarding claim 14, Park discloses the wireless device of claim 9, wherein the instructions, when executed by the one or more processors, further cause the wireless device to:
send, to the base station DU, one or more random access preambles (see claim 1, col. 58, lines 21-23, claim 5, col. 58, 54-58).

Claim 15 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 11,228,974 B2 to Park et al. in view of Fong et al. (WO 2017/138978), and in further view of Dinan (US Publication 2016/0270061 A1).  
Regarding claim 15, Park and Fong disclose the wireless device of claim 9.
The claims of Park may not explicitly show “the second RRC message further comprises at least one of:
a multicast-broadcast single frequency network (MBSFN) configuration parameter, 
a beamforming configuration parameter, 
a bandwidth part (BWP) configuration parameter, or 
a frequency configuration parameter.”
However, Dinan, in the same field of endeavor, teaches “the second RRC message further comprises at least one of: a multicast-broadcast single frequency network (MBSFN) configuration parameter (MBSFN subframes configuration parameter may be configured by RRC message, see paragraph 0171).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Park to include “the second RRC message further comprises at least one of: a multicast-broadcast single frequency network (MBSFN) configuration parameter” as taught by Dinan so that it would allow the UE to receive the MBSFN configuration parameter to indicate MBSFN subframes when a PUCCH SCell is deactivated (see paragraph 0171).

Regarding claim 16, Park discloses the wireless device of claim 9, wherein the instructions, when executed by the one or more processors, further cause the wireless device to:
determine wireless device information comprising the indication of the power configuration for the wireless device (see claim 18, col. 60, lines 36-38), wherein the first RRC message comprises the wireless device information (see claim 18, col. 60, lines 40-41).

Regarding claim 17, Park discloses a wireless device to:
send, to a base station distributed unit (DU), a first radio resource control (RRC) message comprising an indication of a power configuration for the wireless device (see claim 18, col. 60, lines 39-41);
receive, from a base station central unit (CU) via the base station DU, a second RRC message comprising at least one power configuration parameter, wherein the at least one power configuration parameter is based on the indication (see claim 18, col. 60, lines 42-46); and
send, to the base station DU and based on the at least one power configuration parameter, at least one transport block (see claim 18, col. 60, lines 47-49).

The claims of Park may not explicitly show “a non-transitory computer-readable medium storing instructions that, when executed, configure to” perform the transmit and receive functions of the claim.
However, Fong, in the same field of endeavor, teaches “a non-transitory computer-readable medium storing instructions that, when executed, configure to” perform the transmit and receive functions of the claim (a processor, which executes instructions that are stored on non-transitory computer-readable media, to transmit and receive RRC messages, see page 41, lines 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Park to include “a non-transitory computer-readable medium storing instructions that, when executed, configure to” perform the transmit and receive functions of the claim” to perform the transmitting and receiving functions as taught by Fong so that it would allow a UE to transmit and receive RRC messages to and from an eNB (see page 41, lines 14-25).

Regarding claim 18, Park discloses the non-transitory computer-readable medium of claim 17, wherein the power configuration for the wireless device comprises a power preference indication indicating that the wireless device prefers a configuration for power saving (see claim 18, col. 60, lines 50-54).

Regarding claim 19, Park discloses the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, configure the wireless device to receive the second RRC message by receiving the second RRC message forwarded by the base station DU from the base station CU (see claim 18, col. 60, lines 55-58).

Regarding claim 20, Park discloses the non-transitory computer-readable medium of claim 17, wherein the at least one power configuration parameter is determined by the base station DU based on the indication of the power configuration for the wireless device (see claim 1, col. 58, lines 34-36, 24-26).

Regarding claim 21, Park discloses the non-transitory computer-readable medium of claim 17, wherein the first RRC message further comprises at least one of:
random access information,
connection establishment failure information,
bandwidth preference information,
radio link monitoring information (see claim 1, col. 58, lines 21-23, claim 10, col. 59, lines 27-31),
a logged measurement result, or
mobility history information.

Regarding claim 22, Park discloses the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, further configure the wireless device to:
send, to the base station DU, one or more random access preambles (see claim 1, col. 58, lines 21-23, claim 5, col. 58, 54-58).

Claim 23 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 11,228,974 B2 to Park et al. in view of Fong et al. (WO 2017/138978), and in further view of Dinan (US Publication 2016/0270061 A1).  
Regarding claim 23, Park and Fong disclose the non-transitory computer-readable medium of claim 17.
The claims of Park may not explicitly show “the second RRC message further comprises at least one of:
a multicast-broadcast single frequency network (MBSFN) configuration parameter, 
a beamforming configuration parameter, 
a bandwidth part (BWP) configuration parameter, or 
a frequency configuration parameter.”
However, Dinan, in the same field of endeavor, teaches “the second RRC message further comprises at least one of: a multicast-broadcast single frequency network (MBSFN) configuration parameter (MBSFN subframes configuration parameter may be configured by RRC message, see paragraph 0171).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Park to include “the second RRC message further comprises at least one of: a multicast-broadcast single frequency network (MBSFN) configuration parameter” as taught by Dinan so that it would allow the UE to receive the MBSFN configuration parameter to indicate MBSFN subframes when a PUCCH SCell is deactivated (see paragraph 0171).

Regarding claim 24, Park discloses the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, further configure the wireless device to:
determine wireless device information comprising the indication of the power configuration for the wireless device (see claim 18, col. 60, lines 36-38), wherein the first RRC message comprises the wireless device information (see claim 18, col. 60, lines 40-41).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN D MEW/            Primary Examiner, Art Unit 2471